Citation Nr: 0922601	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-26 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Coda, Law Clerk



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1947 to January 1950.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2006 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2008).  
Notably, the National Personnel Records Center (NPRC) has 
certified that the Veteran's service treatment records (STRs) 
and any Surgeon General's Office (SGO) records stored at that 
facility were likely destroyed in a 1973 fire at the 
facility.  In such circumstances, VA has a well established 
heightened duty to assist the Veteran in developing his 
claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

It is well-established in the record that the Veteran has 
bilateral hearing loss disability and tinnitus.  The record 
also contains opinions regarding the etiology of these 
disabilities:  In January 2006 a VA ENT clinic physician 
provided an assessment of noise-induced sensorineural hearing 
loss "secondary to M1 rifle and blasts in WWII".  On June 
2008 examination on behalf of VA an audiologist indicated 
that he could not provide an opinion regarding the etiology 
of the Veteran's hearing loss without resorting to 
speculation (and also opined that because it was first noted 
in 1991 the Veteran's tinnitus was not likely related to 
military noise exposure).  Notably, the Veteran served in the 
Quartermaster Corps, and his military occupational specialty 
was equivalent to sales clerk.  He gives a history of noise 
exposure from target practice in tunnels in service.  

The earliest mention of hearing loss/tinnitus disability in 
the evidence currently of record is in a September VA 
treatment record (among VA records beginning in May 2004), 
which notes that the Veteran had an audiological evaluation 
in December 2003.  The report of such evaluation is not 
associated with the claims file.  Given that VA has a 
heightened duty to assist in this matter, that the report of 
a hearing evaluation prior to the earliest notation 
pertaining to hearing loss in the current record is likely to 
be pertinent evidence in these matters, and that VA records 
are constructively of record, the report of the December 2003 
audiological evaluation must be secured for the record.  
Furthermore, a clarifying medical opinion is needed to 
resolve the apparent inconsistencies in the medical opinions 
regarding the etiology of the Veteran's hearing loss.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the 
following:

1.  The RO should ask the Veteran to 
identify the provider(s) of any 
postservice evaluation or treatment he 
received for hearing loss and tinnitus 
(and specifically to indicate whether his 
December 2003 audiological evaluation in 
December 2003 was by VA or by a private 
provider).  He must also provide any 
releases necessary for VA to obtain 
records of any private evaluation or 
treatment.  The RO should secure for the 
record copies of the complete clinical 
records of any evaluation or treatment for 
hearing loss from all providers 
identified, to include any VA records 
prior to May 2004, and specifically the 
report of the December 2003 audiological 
evaluation that is mentioned in September 
2004 treatment records.

2.  The RO should then arrange for the 
Veteran to be examined by an otologist to 
determine the likely etiology of his 
hearing loss and tinnitus.  The Veteran's 
claims file (and specifically this remand, 
the opinion by the VA physician in January 
2006, and the opinion by the June 2008 fee 
basis audiologist) must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran, the 
examiner should provide an opinion 
responding to the following:

What is the most likely etiology for the 
Veteran's bilateral hearing loss and 
tinnitus?  Specifically, are these 
disabilities at least as likely as not (50 
percent or better probability) related to 
alleged target practice in service?

The examiner must explain the rationale 
for the opinion, to include an explanation 
of the basis for any disagreement with the 
two (January 2006 and June 2008) opinions 
that are now associated with the claims 
file.  


3.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

